Title: To George Washington from Samuel Huntington, 3 June 1780
From: Huntington, Samuel
To: Washington, George



Sir,
Philadelphia June 3. 1780

Your Excellency’s Letter of the 27th of May being referred to a Committee with Instructions to confer with the Assembly, and Supreme

Executive Council of this State, the report of the Committee herewith enclosed will inform your Excellency in some Measure of the Proceedings of this State, on the Subject of Supplies of Men, Money and Provisions for the public Service on the present Emergency, and I have the Pleasure to add that since the Conference above referred to, the Assembly, and Supreme Executive Council have adopted such farther Acts and Orders as seem to promise the wished for Success in procuring Supplies from this State.
Enclosed your Excellency will receive an Act of Congress of the 1st Instant, among other Matters making Provision for establishing a Post at Shoheken, subject to the Orders of the Commander in Chief, and also for embodying a Number of Men to assist in guarding the Frontiers of the State of New Hampshire. I have the honour to be with the highest respect your Excellency’s most obedt and most hbble servant

Sam. Huntington President

